DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, drawn to a fluorine-containing polymer.
Group II, claim(s) 13-17, drawn to a mold release agent.
Group III, claim(s) 18, drawn to a method for producing a fluorine-containing polymer.
Group IV, claim(s) 19, drawn to a method for forming a mold release agent film.
Group V, claim(s) 20, drawn to a  method for producing a molded article.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of the fluorine-containing polymer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the prior art cited below.

During a telephone conversation with Abraham Rosner on 6/3/22, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation "wherein in the hydrocarbon group-containing fluorine-free monomer (c)… " in claim 1.  There is insufficient antecedent basis for this limitation in the claim since the phosphate group containing monomer is (c) in claim 1, and the hydrocarbon group-containing fluorine-free monomer is monomer (b).  It is unclear which monomer this limitation is in reference to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 12 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Dams et al. (US 2010/0183889).
	In ¶’s 3, 105-110 and 122 and claims, Dams et al. teach a fluorinated polymer obtained by polymerizing:
25-99% of a fluorine-containing first monomer unit having a 1-18 carbon perfluoroalkyl group,
1-30 wt % the fluorine-free second monomer unit having a phosphate group, and
another 1-30 carbon fluorine-free acrylic monomer (See ¶ 94), exemplified with 7.5 g/52.5 (14.2%) of octadecyl (meth)acrylate (See example 3 and 8).
Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Shimizu et al. (JP 2009012250).
	In the abstract and ¶’s 7 and 35-37, Shimizu et al. teach a polymer obtained by polymerizing:
1-85% of a fluorine-containing monomer having a 1-18 carbon perfluoroalkyl group,
optionally 0.1 to 49% of another fluorine-free monomer, exemplified by C18 stearyl acrylate (See¶ 30),
1-50 wt % of a fluorine-free monomer having a phosphate group, and
1-85% of a (meth)acryl-modified silicone monomer (another fluorine-free monomer).
	Regarding claim 12, in ¶ 6 Shimizu et al. teach an embodiment without the optional monomer fluorine-free monomer, wherein (meth)acryl-modified silicone monomer meets the requirements for applicant’s fluorine-free monomer having a hydrocarbon group.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102((a)(1)/(a)(2)) as being anticipated by Hupfield et al. (US 2010/0018659).
	In ¶’s 4, 29-39 and 48, Hupfield et al. teach polymer obtained by polymerizing:
5-95 wt% of a fluorine-containing monomer having a 1-21 carbon perfluoroalkyl group,
up to 70 wt% of a fluorine-free monomer having a hydrocarbon group, exemplified by C18 stearyl acrylate (See Ex. 3 and 4),
0.1 to 70 wt % of a fluorine-free monomer having a phosphate group, and
another fluorine-free monomer exemplified by 1.1g/55g (2%) of  N-methyl acrylamide.
	Regarding claim 12, in ¶ 48 Hupfield et al. teach an embodiment with just comprising (a), (b), and (c) as monomers.
	Thus, the requirements for rejection under 35 U.S.C. 102((a)(1)/(a)(2)) are met.

	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE